Citation Nr: 1647822	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-43 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability with right leg sciatica and numbness of the toes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from February 1956 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for degenerative joint disease of the lumbar spine with right leg sciatica and numbness of the toes.  The RO reconsidered this decision in an October 2007 rating decision after receipt of additional evidence, and denied it again.  The Veteran filed a timely appeal of the June 2007 decision. 

In January 2010, the Veteran testified before an RO Decision Review Officer (DRO). In June 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.  

In August 2012 and June 2013, the Board remanded the case for additional development.  In May 2014, the Board issued a decision that denied the claim.  

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2016 Memorandum Decision, the Court vacated the May 2014 Board decision.  The claim now returns for further appellate review.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delays regrettable, the Board finds that additional development is warranted.

In a January 2013 VA examination, the physician diagnosed the Veteran with diffuse idiopathic skeletal hyperostosis (DISH), lumbar scoliosis, degenerative    disc disease of the lumbar spine with history of herniated or bulging discs, and mechanical low back pain (chronic lumbar strain), and provided opinions with respect each condition.  Regarding the diagnosis of mechanical low back pain, the examiner provided an opinion that the Veteran likely had mechanical low back pain after his in-service motor vehicle accident.  The examiner stated that the Veteran did not describe any radiculopathy or other neurological conditions that would suggest that he had any spinal pathology following the accident.  The Board denied the claim with respect to diagnoses other than mechanical back pain/lumbar strain based on negative opinions by the VA examiner, and determined that the opinion concerning mechanical back pain was not probative as it was based on a history provided by the Veteran that was not credible.  The Veteran appealed to the Court. 
  
The April 2016 Court Memorandum Decision found fault with the Board's discounting of the opinion pertaining to mechanical low back pain/lumbar strain.  Specifically, although the Court noted that the Board was entirely within is authority to find lay statements submitted by the Veteran and his family incredible and to   reject the 2013 VA examiner's opinion on the diagnosed mechanical back pain or lumbosacral strain, it determined that the Board should have considered whether the January 2013 VA examination report should have been returned to the examiner for clarification pursuant to 38 C.F.R. § 4.2 ("[i]f a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail,    it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  

As noted in the now-vacated Board decision, the Board rejects the contentions that   the Veteran has experienced back pain continuing since the accident.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached   by a showing of interest, bias, and inconsistent statements).  In this regard, when the Veteran sought treatment for back pain in 1972, the physician, who the Veteran stated began treating him for back pain in 1957, reported that he had first seen the Veteran approximately one month prior.  A longer history of treatment for back pain was      not noted, in spite of the fact that the Veteran indicated he was uncertain as to the underlying causes of his current pain.  In 2005, the Veteran told a treatment provider that his back problems began after the age of 35.  It was not until after he filed his 2006 claim that the Veteran began informing treatment providers of a history of back pain that dated to the 1957 motor vehicle accident.   

In light of the above, the Board finds that an addendum opinion concerning lumbar/lumbosacral strain is warranted.   On remand, the physician should not    rely on the Veteran's reports of continuous back pain since the accident when rendering the opinion.  Moreover, as to a diagnosis of mechanical back pain, the Board notes that a diagnosis of pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Return the claims files to the VA examiner who conducted the January 2013 VA examination, if available, for an addendum opinion.  If that examiner    is not available, the file should be provided to another VA physician to obtain the requested opinion.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the physician is asked to clarify whether a lumbar/lumbosacral strain  disorder noted since the initial claim in March 2006 is  more likely (greater than 50 percent probability), less likely (less than 50 percent probability) or at least as likely as not (50/50 probability) etiologically related      to the in-service motor vehicle accident wherein the Veteran was shown as having bruises on his chest and minor lacerations to head and face.  

In rendering this opinion, the physician is advised that the Board has found assertions of back pain existing since the accident to lack credibility, and the physician should not rely on the Veteran's reports of continuous back pain since the accident when rendering the opinion.  

The examiner must explain the reasoning for the conclusion reached. 

3.  After undertaking the development above and     any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned    to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




